 
 
I 
108th CONGRESS
2d Session
H. R. 5345 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Souder (for himself, Mr. Wamp, Mr. Ose, and Mr. Case) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize Meth Watch program grants. 
 
 
1.FindingsCongress finds the following: 
(1)The Meth Watch program is a voluntary program started in the State of Kansas as a public-private partnership in 2002. 
(2)Since 2002, the Meth Watch program has worked to engage retailers, law enforcement, State and local agencies, and other key partners to reduce the illegal diversion of methamphetamine precursor chemicals, and to increase community awareness about the methamphetamine problem. 
(3)Since implementing the program, Kansas has succeeded in reducing losses due to theft of precursor chemicals and in improving communication and cooperation between law enforcement and retailers. 
(4)Because of the success of the Meth Watch program, several other States have begun to adopt the Kansas model, and many more have expressed interest but have been deterred by a lack of funds and expertise. 
2.Authorization of grants for Meth Watch programs 
(a)Grants authorizedThe Director of the Office of National Drug Control Policy may provide grants to States for the implementation and evaluation of Meth Watch programs. Such programs shall have as their purpose— 
(1)improving communication and cooperation between law enforcement agencies and manufacturers, distributors, and retailers of products that are frequently used in the production of methamphetamine; and 
(2)increasing public awareness of the ways in which the illegal manufacturers of methamphetamine obtain precursor chemicals and equipment for use in methamphetamine production, and of how the public may assist law enforcement agencies in stopping such activity. 
(b)Use of grant fundsGrant funds awarded pursuant to subsection (a) may be used by a State— 
(1)to hire and retain personnel to implement and manage a Meth Watch program; 
(2)to pay for training expenses and technical assistance to law enforcement personnel and employees of manufacturers, distributors, or retailers of products that are frequently used in the production of methamphetamine; 
(3)to obtain informational materials, such as posters, signs, window or counter stickers, or videos, designed to implement the purposes of the program; 
(4)to establish and maintain an informational telephone, Internet, or other hotline for the reporting by manufacturers, distributors, or retailers to law enforcement agencies of suspicious transactions in methamphetamine precursor chemicals or equipment; or 
(5)to make grants to subdivisions of the State to implement the program. 
(c)ApplicationTo receive a grant under this section, a State shall submit an application to the Director of the Office of National Drug Control Policy at such time, in such manner, and containing such information as the Director may require. 
(d)Duration of grantA grant provided under this section may be available for use by a State for a period of no more than two years.  
(e)ReportNot later than two years after the date of the enactment of this Act, the Director of the Office of National Drug Control Policy shall submit to the Committees on Appropriations and to the authorizing committees of jurisdiction of the House of Representatives and the Senate a report evaluating the effectiveness of each Meth Watch program that has received funds under this section. The report shall set forth the specific performance measures of effectiveness used in making the evaluation, including measures designed to test the effectiveness of each program in reducing the amount of methamphetamine produced, and the amount of precursor chemicals and equipment diverted to illegal methamphetamine production, within the State. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Office of National Drug Control Policy $5,000,000 for each of fiscal years 2006 through 2008 to implement this section.  
 
